Justice White,
dissenting.
Title 18 U. S. C. § 649(a) makes it a crime for one having “money of the United States” under his or her control to fail to deposit it when required to do so. Petitioner, who was convicted under this statute, argued on appeal that the evidence on certain counts was insufficient because it showed only her failure to deposit checks payable to the United States. The United States Court of Appeals for the Fourth Circuit rejected petitioner’s argument that checks are not “money of the United States” for purposes of § 649(a). 759 F. 2d 342 (1985). This holding conflicts with the Tenth Circuit’s interpretation of the statute. See United States v. Fernando, 745 F. 2d 1328 (1984) (strictly construing “money of the United States” to include only currency and not negotiable documents). I would grant certiorari to resolve this conflict between two Courts of Appeals.